Case 21-51345-jrs        Doc 33     Filed 08/31/21 Entered 08/31/21 13:42:11         Desc Main
                                    Document      Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                           ) BANKRUPTCY CASE
                                                 )
LARRY DARNELL GORE, JR.,                         ) NO.: 21-51345-JRS
                                                 )
         Debtor.                                 ) CHAPTER 13
                                                 )
                                                 )
                                                 )

                               OBJECTION TO CONFIRMATION

         COMES NOW MidFirst Bank (herein, "Creditor"), a secured creditor holding a Security

Deed against the real property commonly known as 198 Melody Ln, Lawrenceville, GA 30043

(the "Property"), and for the reasons stated below, objects to confirmation of Debtor's Chapter 13

plan (Doc. No. 26) (the "Plan").

                                                     1.

         Debtor’s Plan fails to provide for full payment of Creditor’s estimated prepetition

arrearage claim of $13,077.60 and Debtor lists the arrears as $0. Confirmation of the Plan should

be denied until Debtor amends the Plan to properly treat Creditor’s claim.



         2.

         Debtor lists they have applied for a loan modification with Creditor but fails to treat

arrears until/if the loan modification is granted.



         3.

         Creditor reserves the right to raise the failure of Debtor to have made post-petition

mortgage payments if at the time of the confirmation hearing that appears to be the case.
Case 21-51345-jrs    Doc 33      Filed 08/31/21 Entered 08/31/21 13:42:11   Desc Main
                                 Document      Page 2 of 3




     WHEREFORE, PREMISES CONSIDERED, Creditor prays that the Court will:

         1. deny confirmation,

         2. award reasonable attorney’s fees, and

         3. grant such other and further relief as is just and equitable.


 /s/Maria Tsagaris
 Maria Tsagaris
 GA BAR NO. 143071
 Attorney for Creditor
 McCalla Raymer Leibert Pierce, LLC
 1544 Old Alabama Road
 Roswell, GA 30076
 Maria.Tsagaris@mccalla.com
Case 21-51345-jrs       Doc 33      Filed 08/31/21 Entered 08/31/21 13:42:11         Desc Main
                                    Document      Page 3 of 3




   In Re:                                                       Bankruptcy Case No.:     21-51345-JRS13
              Larry Darnell Gore, Jr.
                                                                Chapter:                 13

                                                                Judge                    James R. Sacca

                                   CERTIFICATE OF SERVICE

        I, Maria Tsagaris, of MCCALLA RAYMER LEIBERT PIERCE, LLC, 1544 Old
  Alabama Road, Roswell, GA 30076, certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I served a copy of the within OBJECTION TO
  CONFIRMATION filed in this bankruptcy matter on the following parties at the
  addresses shown, by regular United States Mail, with proper postage affixed, unless
  another manner of service is expressly indicated:

  Larry Darnell Gore, Jr.
  198 Melody Lane
  Lawrenceville, GA 30043

  John Gerard Brookhuis                          (served via ECF Notification)
  Brookhuis Law, LLC
  PO Box 17919
  Atlanta, GA 30316

  Nancy J. Whaley, Trustee                       (served via ECF Notification)
  Suite 120, Suntrust Garden Plaza
  303 Peachtree Center Avenue
  Atlanta, GA 30303

  I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
  AND CORRECT.


  Executed on:       8/31/21                 By:         /s/Maria Tsagaris
                               (date)                    Maria Tsagaris
                                                         GA BAR NO. 143071
                                                         Attorney for Creditor
